DETAILED ACTION
Examiner’s Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Shimon Lessoff on 05/23/2022.
	In claim 10 line 5, please add the term “of a function module”, which was previously deleted, should be added after the limitation “when the electronic device receives a startup instruction”
	In claim 10, line 8, please change the term “the at least one single function region” in the limitation of “controlling the at least one single function region and” to – at least one single function region – 
	In claim 19 line 4, please change the term “the at least one multiplexing function region” in the limitation of “controlling the at least one multiplexing function region to be in …” to – at least one multiplexing function region –
In claim 19, lines 5 and 6, please change the term “the function module” to – a function module— in the limitation of “so that the function module receives”
	In claim 19, line 8, please change the term “the at least one single function region” in the limitation of “controlling the at least one single function region and” to – at least one single function region –
	In claim 19, line 17, please change the term “a function module” to – the function module – in the limitation of “a function module, disposed below the screen”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691